Humphreys, J. (dissenting). Even if it be conceded tbat an express company is liable to third parties for only sucb torts as their servants may commit tbat grow out of, or have relation to, the particular business being transacted at tbe time by tbe employee for tbe master, I can not agree with, the conclusion of the majority that the tort committed by Hines in the instant case was independent of, or disconnected from, his agency. He shot and killed Peter W. Mackley and wonnded Mrs. Chloe Mackley while obtaining a receipt and collecting the charges on a shipment of flowers, over which a controversy had arisen the day before, in the course of which Hines had been charged with falsifying as to the train on which the shipment arrived. While it is true the amount of damage caused by the delayed shipment was agreed upon the day before the tort was committed, the transaction, out of which the dispute arose, leading to the commission of the tort was not closed, and during the continuation of the same transaction and before completed, Hines renewed the controversy by demanding an apology for what had been said to him in the course of the dispute the preceding day. The tort resulted on account of the quarrel begun one day and continued the next, growing out of and relating to the same business transaction, which transaction was clearly within the scope of the agent’s authority; and I think, on that account, the appellant is clearly liable for damages resulting from the tort. I therefore dissent from the judgment of reversal and dismissal in each case.